Title: From John Adams to John Adams Smith, 13 December 1813
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy December 13th 1813

You grieve me when you tell me that “your city is thronged with officers of the army.” Infandum, renovare jubes, dolorem. In the most critical moments of our affairs in 1776, I twice travelled through New Jersey; and with indignation and contempt which I feel still to my fingers ends, saw the taverns crowded with officers, who ought to have been in face of the enemy in New York, and at frogs point. If the Canadians do not give us some kicks, at Sacketts, or Ogdenburg, or St Regis, Chary, or somewhere, I shall conclude that they are as weak as we are. Will it be possible ever to introduce discipline, civil or military into this Country? Yes. If we do not put on our considering caps, it will not be many years before, we have the discipline of the french republick, ie the discipline of french Ideology; and that will infallibly produce the discipline of the French Empire. As to “shuffling for place;” by all that I have read in history, or experienced in the world, there has been little else, among governments, or people, Monarchists, Aristocrats, or Democrats, from Cain & Abel to this day; all deceiving themselves like Balaam; all devoutly praying to god, to give them leave, to curse their rivals. I have never seen, nor heard of “Nathan Fords letter to General Wilkinson.” “Ross Bird, of famous memory” I never heard or read John! you ought to send me these curious things from New York, or at least give me intelligible account of them.
John! 20,000 Citizens of US, have emigrated to Canada, since the peace of 1783. These are now in arms against us. Suppose we take them prisoners. Are we to hang, draw, & quarter them all? To be sure Silla, and Antoninus Pius did, something of this kind. But Napoleon, even if we admit that he poisoned his wounded in Egypt, which I do not believe, never did any thing so bad.
John! I quoted to you long ago, the british Statutes, which naturalized all deserters from all nations: I do not believe you have read them. I insist upon it that you find them, that you copy them, and send them to me. If you do not, I will copy them, and send them to you.
Your fathers experience, & sagacity in military affairs, I hope will be of some service to his Country in Congress.
You ask my Dear John “how these questions can be settled.” I answer as all other questions have been settled; with an aching heart, as all other questions have been settled, by the Ratio Ultima, Rerum, publicarum et Regum, et Impuratorum. In grief and apprehension your Grand father
John Adams.